Title: To Thomas Jefferson from Edward Stevens, 11 May 1793
From: Stevens, Edward
To: Jefferson, Thomas



Dear Sir
Alexandria 11th May 1793

Your favour of the 18th. Ulto. was delivered to me three or four days agoe, And at a time, Just as I was seting out on a Tour through part of my Survey upon publick business; But so soon as I return home your request shall be complied with, as far as it Lays in my Power, For in Genl. Gates defeat, I was unfortunate enough to loose all my Baggage and Papers. I am with great esteem Dear Sir your very hum: Servt

edward stevens

